Exhibit 16.1 SECURITIES AND EXCHANGE COMMISSION Division of Corporation Finance treet, N.E., Mail Stop 7010 Washington, D.C. 20549 Re:AXIM International, Inc. (the “Company”) Form 8-K, Item 4.01, dated May 14, 2014 (the “Report”) Gentlemen: We have reviewed the above referenced Report filed by the Company.We agree with the statements made by the Company in the Report and authorize the Company to file a copy of this letter as an exhibit to the Report. Jeffrey & Company /s/ Jeffrey & Company Wayne, New Jersey May 16, 2014
